DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and  11 recite(s) a system and series of steps for recommending ride sharing routes to a customer, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving…a user ride request’; ‘transmitting…the user ride request’; ‘identifying…a primary route recommendation’; ‘receiving…one or more secondary route recommendations’; and ‘presenting the primary route recommendation and the one or more secondary route recommendations’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a user device’ and ‘a controller’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-10 and 12-20 further recite(s) the system and series of steps recommending ride sharing routes to a customer, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (U.S. Patent Application Publication No. 20210035251), in view of Rubin (U.S. Patent Application Publication No. 20190186942).
In regards to claim 1, Wen teaches:
A method comprising: receiving, from a user device, a user ride request at a primary mobility service provider, the primary mobility service provider monitoring activity of vehicles registered with the primary mobility service provider (Wen: ¶26-29, ¶34, ¶38 disclose a transportation service system receiving, from a user portable device, a requested destination using an available transportation vehicle, wherein the vehicles are owned and operated by the transportation service);
transmitting, by the primary mobility service provider, the user ride request to one or more secondary mobility service providers, each secondary mobility service provider monitoring activity of vehicles registered with the secondary mobility service provider (Wen: ¶30, ¶51-54 disclose communicating the transportation request to one or more third-party transportation services, wherein each third-party transportation service owns and operates their own vehicles);
identifying, by the primary mobility service provider, a primary route recommendation (Wen: ¶40, ¶48, ¶67, ¶104-106 disclose determining one or more pathways (e.g., routes) from the user starting point to the user destination).

Although Wen teaches receiving third-party transportation information from one or more third-party transportation providers (Wen: ¶51-54, ¶114-117), the reference does not explicitly state that the third-party transportation information includes route recommendations.
However, Rubin teaches receiving, at the primary mobility service provider, one or more secondary route recommendations from the one or more secondary mobility service providers (Rubin: ¶49-50, ¶67-69, ¶74 disclose receiving, from one or more third-party transportation providers, ride service route options and price estimations).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third-party transportation information, as taught by Rubin, into the system and method of Wen. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to “select from several candidate ride service providers within the mapping application without having to open each of the corresponding ride service applications for comparison and without leaving the mapping application” (Rubin: ¶6).

Wen goes on to teach presenting the primary route recommendation and the one or more secondary route recommendations to the user device (Wen: ¶32, ¶63, ¶117-118 disclose presenting one or more owned and operated by the transportation service and one or more third-party transportation service to the user).

In regards to claim 2, Wen and Rubin teach the method of claim 1. Although Wen teaches that the system may electronically communicate with third-party transportation services (Wen: ¶17, ¶30, ¶42), the reference does not explicitly state that the third-party transportation services each include one or more servers.
However, Rubin teaches wherein the primary mobility service provider and the one or more secondary mobility service providers each includes one or more servers for monitoring a predefined geographic region (Rubin: ¶34, ¶43-44, ¶46-49 disclose that the third-party transportation services each include ride service servers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third-party transportation servers, as taught by Rubin, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to “select from several candidate ride service providers within the mapping application without having to open each of the corresponding ride service applications for comparison and without leaving the mapping application” (Rubin: ¶6).

In regards to claim 3, Wen and Rubin teach the method of claim 1. Wen further teaches augmenting the user ride request to include supplemental information based on a user profile associated with the user device (Wen: ¶55, ¶108-109, ¶113 discloses personalizing a user’s request based on the user’s preferences stored in the user’s profile); and transmitting, by the primary mobility service provider, the augmented user ride request to the one or more secondary mobility service providers (Wen: ¶30, ¶51-56, ¶65, ¶108-109 disclose communicating the transportation request to one or more third-party transportation services).

In regards to claim 4, Wen and Rubin teach the method of claim 3. Although Wen teaches wherein the augmented user ride request includes one or more user personalization elements (Wen: ¶55, ¶108-109, ¶113 discloses personalizing a user’s request based on the user’s preferences stored in the user’s profile), the reference does not explicitly state that the supplemental information of the personalized ride request includes driving efficiency requirements.
However, Rubin further teaches wherein the augmented user ride request one or more vehicle driving efficiency requirements (Rubin: ¶32, ¶56, ¶89 disclose that the user request personalization may include a recommended pickup location nearby that requires the user to walk a certain distance to meet the driver at a pickup location that ensures that the driver does not need to make unnecessary turns after picking up the user (e.g., vehicle driving efficiency requirements)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recommended pickup location, as taught by Rubin, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid streets with heavy traffic in order to minimize cost” (Rubin: ¶32).

In regards to claim 5, Wen and Rubin teach the method of claim 1. Although Wen teaches personalizing a user’s request based on the user’s preferences stored in the user’s profile (Wen: ¶55, ¶108-109, ¶113), the reference does not explicitly state organizing the route recommendations based on the user’s profile.
However, Wen and Rubin together further teach wherein presenting the primary route recommendation and the one or more secondary route recommendations to the user device (Wen: ¶32, ¶63, ¶117-118 disclose presenting one or more owned and operated by the transportation service and one or more third-party transportation service to the user) further comprises: organizing the primary route recommendation and the one or more secondary route recommendations in accordance with a user profile associated with the user device; and displaying the primary route recommendation and the one or more secondary route recommendations in accordance with a user profile associated with the user device (Rubin: ¶67-69, ¶72, ¶75-78 disclose utilizing user preferences to score, rank, and present the route options to the user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ranking of transportation options, as taught by Rubin, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to “present one or several optimal routes to the destination location using one or several modes of transportation and according to the user's preferences” (Rubin: ¶67).

In regards to claim 7, Wen and Rubin teach the method of claim 1. Wen further teaches receiving a route selection from the user device selecting a route from the primary route recommendation and the one or more secondary route recommendations to be executed by the primary mobility service provider (Wen: ¶34-39, ¶44, ¶61-64, ¶120-121 discloses receiving a route selection input from the user device).

In regards to claim 8, Wen and Rubin teach the method of claim 7. Although Wen teaches updating a third-party transportation service when a transportation reservation is confirmed (Wen: ¶122-123), the reference does not explicitly state identifying a vehicle and transmitting instructions to the vehicle.
However, Rubin further teaches identifying a vehicle associated with the selected route and registered with a secondary mobility service provider of the one or more secondary mobility service providers; and transmitting instructions to the secondary mobility service provider to execute the selected route (Rubin: ¶52, ¶91-92 disclose providing the ride begin provider with the pickup location and transportation details to allow the driver to complete the transportation request).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instruction transmission, as taught by Rubin, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to “select from several candidate ride service providers within the mapping application without having to open each of the corresponding ride service applications for comparison and without leaving the mapping application” (Rubin: ¶6).

In regards to claim 9, Wen and Rubin teach the method of claim 7. Rubin further teaches monitoring execution of the selected route until the user device arrives at a destination identified in the user ride request (Rubin: ¶58-59, ¶63-64, ¶66, ¶94-97 disclose monitoring the status of the ride as it progresses to the transportation request destination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transportation monitoring, as taught by Rubin, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to “select from several candidate ride service providers within the mapping application without having to open each of the corresponding ride service applications for comparison and without leaving the mapping application” (Rubin: ¶6).

In regards to claim 10, Wen and Rubin teach the method of claim 1. Rubin further teaches wherein the primary route recommendation and the one or more secondary route recommendations include routes shared by another user and including a destination other than a destination indicated in the user ride request (Rubin: ¶73-74, ¶78, ¶51, ¶88, ¶100 disclose that the route recommendations may include sharing a vehicle with another user (i.e., carpooling) and/or having the user walk to their intended destination (e.g., the destination of the transportation service is not the indicated destination)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle sharing and alternate destination, as taught by Rubin, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time and/or cost of the ride” (Rubin: ¶89).

In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 11.

In regards to claim 12, Wen and Rubin teach the primary mobility service provider of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 12.

In regards to claim 13, Wen and Rubin teach the primary mobility service provider of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 14, Wen and Rubin teach the primary mobility service provider of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 14.

In regards to claim 15, Wen and Rubin teach the primary mobility service provider of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 15.

In regards to claim 17, Wen and Rubin teach the primary mobility service provider of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. 

In regards to claim 18, Wen and Rubin teach the primary mobility service provider of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8. Furthermore, the rationale to combine the prior art set forth above for claim 8 applies to the rejection of claim 18.

In regards to claim 19, Wen and Rubin teach the primary mobility service provider of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 9 and therefore is rejected for the same reasons set forth above for claim 9. Furthermore, the rationale to combine the prior art set forth above for claim 9 applies to the rejection of claim 19.

In regards to claim 20, Wen and Rubin teach the primary mobility service provider of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 10 and therefore is rejected for the same reasons set forth above for claim 10. Furthermore, the rationale to combine the prior art set forth above for claim 10 applies to the rejection of claim 20.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (U.S. Patent Application Publication No. 20210035251), in view of Rubin (U.S. Patent Application Publication No. 20190186942), in further view of Moore (U.S. Patent Application Publication No. 20150057837).
In regards to claim 6, Wen and Rubin teach the method of claim 5. Although Wen teaches updating a third-party transportation service when a transportation reservation is confirmed (Wen: ¶122-123), the reference does not explicitly state placing a hold on the vehicles for a period of time.
Moore teaches placing a hold on vehicles associated with the primary route recommendation and the one or more secondary route recommendations for a predetermined period of time such that the vehicles are not selected by another user device within the predetermined period of time (Moore: ¶18, ¶45 disclose a predetermined hold time to allow the customer to make a vehicle selection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hold period, as taught by Moore, into the system and method of Wen and Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to allow “the customer may choose…without the possibility that it will no longer be available when he makes his choice” (Moore: ¶45).

In regards to claim 16, Wen and Rubin teach the primary mobility service provider of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628